Citation Nr: 1812388	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility to  VA benefits.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to September 1970.  The Veteran died in November 2006 and the appellant contends that she is his surviving spouse for the purposes of VA death benefits.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the claims file is currently held by the VA Regional Office (RO) in Detroit, Michigan. 

The appellant testified before the Board at a videoconference hearing in April 2017. A transcript of this hearing is of record.


FINDING OF FACT

1.  The Veteran and the appellant were married in December 1996; they did not continuously cohabitate from the date of their marriage until the Veteran's death in November 2006.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met. 38 U.S.C. §§ 101, 103 (2012); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant and the Veteran married in December 1996.  The appellant contends that she is entitled to recognition as the Veteran's surviving spouse because she was living with the Veteran at the time of his death.

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or (3) for any period of time if a child was born to them before the marriage. 38 U.S.C. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

The term "surviving spouse" means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53(a).  In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse - the key is the reason for the separation. Under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation. Id. at 1358.  Separation by mutual consent would constitute desertion, however, if it was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse.  This would break the continuity of cohabitation and preclude surviving spouse recognition in such instance.  Id. at 1357.

The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  

After reviewing the evidence, the Board has determined that the appellant did not continuously cohabit with the Veteran from the date of marriage to the date of death.  The record shows that the appellant left Michigan (where the Veteran continuously lived) to live in Virginia with her daughter in January 2005.  In January 2006, she returned to Michigan.  An August 2005 VA medical center (VAMC) treatment note reported that the appellant "plans on coming to live with [the Veteran] later this year, [and] he is looking forward to this arrangement."  In an October 2005 statement, however, the Veteran informed VA that "My wife . . . left me and moved to [Virginia]. Said she wasn't coming back. I am requesting she be removed from my benefits."

In January 2006, the appellant returned to Michigan but, according to a January 2006 VAMC record, the appellant stayed with her daughter and "[the Veteran had] some contact, but there [were] no plans on them living together."  This was reiterated in April 2006, when it was noted that the Veteran lived in an apartment alone and the appellant stayed with a daughter.  An August 2006 VAMC note again reported that the Veteran lived alone and the appellant lived with a daughter and further noted that the Veteran "steers clear of family [because] they want money and don't care."  In a November 2006 VAMC note, the Veteran was described as living alone in his apartment and the appellant was listed as staying with her daughter; again, the VAMC note recorded that the Veteran was "steer[ing] clear of family [because] they want money and cause him problems."  Considering this evidence, the Board finds that the appellant left the marriage to move to Virginia and, although she returned to Michigan, did not resume cohabitation with the Veteran.
 
In making this decision, the Board has considered statements submitted by the appellant, her daughters, and the Veteran's sister.  The appellant stated on numerous occasions, such as in an April 2008 statement and at the April 2017 Board hearing, that she left in January 2005 for financial reasons.  The appellant is competent to report her motives for leaving, but the Board finds that such statements are not credible because they are contradicted by the contemporaneous evidence.  The Veteran's October 2005 statement revealed that the appellant "[s]aid she wasn't coming back" and the Veteran accordingly asked that she be removed from his benefits.  The Veteran did not reference financial reasons for the separation and in fact his report of the separation would create additional financial burden as it would lead to decreased VA benefits.  Thus, the Board gives greater weight to the contemporary evidence regarding the separation and finds the appellant's statements regarding the motive for the separation are not credible. 

The Board has also considered statements from the appellant, her daughters, and the Veteran's sister that the appellant moved in with the Veteran in 2006.  At the April 2017 hearing, the appellant testified that "We had gotten a place, and we got furniture. We put furniture in it, and we lived there in our apartment together."  In an April 2008 statement, she related that she lived with the Veteran but "on a few occasions when we had a disagreement, I went over [to] our daughter's house until things cooled off."  The appellant's daughters stated in April 2008 statements that the Veteran and the appellant "got an apartment together" in February 2006, although the daughters reported that the appellant would leave "on occasion" or "[o]n a few occasions" to stay at her daughter's house if the appellant and the Veteran were having an argument.  The Veteran's sister wrote in a January 2013 statement that the Veteran "found a place for them in [sic] she moved back. They lived together until he passed away November 2006."

The Board finds the appellant, her daughters, and the Veteran's sister are competent to provide information regarding occurrences within their experience.  The Board finds these statements are not credible, however, as they are directly contradicted by contemporaneous records regarding the Veteran's living situation: the VAMC records.  The VAMC records document that the Veteran lived alone and the appellant lived with her daughter from January 2006 to November 2006.  

Furthermore, with regard to the appellant's statements, the Board finds these statements are not credible because the appellant alleged varying dates of separation.  At the April 2017 hearing, the appellant testified that she left the Veteran's apartment three times in the period they lived together, and that the last time she left the apartment was April 2006.  In a July 2006 statement to VA, however, the appellant requested an apportionment of the Veteran's benefits "since we separated in May, 2006."  Additionally, in the April 2008 statement, the appellant reported that she was staying at her daughter's house when the Veteran passed away in November 2006.  Because the appellant provided conflicting information regarding the timing of periods of separation, the Board finds her statements on that matter are not credible.  

In sum, the Board finds that the appellant left the marriage to move to Virginia.  She later returned to Michigan but did not resume cohabitation with the Veteran.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility to  VA benefits is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


